        Case 2:18-cv-03934-CFK Document 64 Filed 08/25/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA MCINTYRE,                           :      CIVIL ACTION
on behalf of herself and all others          :
similarly situated,                          :
             Plaintiff,                      :
      v.                                     :      No. 18-3934
                                             :
REALPAGE, INC., d/b/a ON-SITE,               :
       Defendant.                            :

                        ORDER CERTIFYING CLASS

      AND NOW, this 25th day of August 2020, upon consideration of Plaintiff’s

Motion for Class Certification (ECF No. 41), Defendant’s Response in Opposition

(ECF No. 51), Plaintiff’s Reply (ECF No. 56), and for the findings and reasons

herein and in the accompanying Memorandum Opinion (collectively, the “Order”),

it is hereby ORDERED that Plaintiff’s Motion (ECF No. 41) is GRANTED:

      1.    The Court certifies this action to proceed as a class action in

accordance with Federal Rule of Civil Procedure 23(a) and (b)(3) for violations of

section 1681e(b) of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-

1681x, on behalf of the Class defined as:

      For the period beginning two (2) years prior to the filing of the Class Action
      Complaint and continuing through the date of judgment, all natural persons
      with an address in the United States and its Territories who were (a) the
      subject of a tenant screening report prepared by Defendant that (b) contained
      information about an eviction proceeding, but which (c) failed to state that
      the eviction proceeding had been withdrawn, dismissed, vacated, satisfied or
      otherwise resulted in a favorable disposition or had no judicial finding
      against the consumer who was the subject of a tenant screening report, as
         Case 2:18-cv-03934-CFK Document 64 Filed 08/25/20 Page 2 of 3




       that eviction proceeding is reflected in court records publicly available at the
       time of Defendant’s tenant screening report.

       2.       The Class is so numerous that joinder of all members is impracticable.

       3.       There are questions of law and fact common to the Class including (1)

whether Defendant violated FCRA section 1681e(b) by failing to maintain

reasonable procedures to assure the maximum possible accuracy of information

included in consumer reports it prepared about class members; (2) whether

Defendant acted willfully; and (3) the quantum of statutory damages for the

violation(s).

       4.       Plaintiff’s claim is typical of the Class and the damages sought.

       5.       Plaintiff and her counsel will fairly and adequately represent the

interests of the Class. Plaintiff has no interests that appear antagonistic to the Class

and Class Counsel has shown to be experienced and competent in consumer class

litigation.

       6.       Common issues predominate over any questions affecting only

individual Class members and the questions common to the class are capable of

common proof at trial in this FCRA class action seeking only statutory damages.

       7.       A class action is superior to other available methods for the fair and

efficient adjudication of this controversy that seeks modest statutory damages.

       8.       Plaintiff, Patricia McIntyre, is certified as Class Representative.
        Case 2:18-cv-03934-CFK Document 64 Filed 08/25/20 Page 3 of 3




      9.     Plaintiff’s counsel, Francis Mailman Soumilas, P.C., is certified as

Class Counsel.

      10.    Plaintiff shall submit a proposed form of class notification to the

Court for review and approval within thirty (30) days of this Order;

      11.    Defendant shall produce a class list to Plaintiff’s counsel within

fourteen (14) days of this Order.

      12.    Following an Order approving and directing notice to the Class, the

Court will issue an amended scheduling order.


                                                     BY THE COURT:

                                                     /s/ Chad F. Kenney
                                                     _________________________
                                                     CHAD F. KENNEY, JUDGE
